 Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 1 of 14




EXHIBIT 1
                    Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 2 of 14




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20383562
Notice of Service of Process                                                                            Date Processed: 09/13/2019

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       Zurich American Insurance Company
                                              Entity ID Number 2746725
Entity Served:                                Zurich American Ins Co
Title of Action:                              Pwalhey Partners, LLC vs. Zurich Insurance a/k/a Zurich American Insurance
                                              Co.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Hartford County Superior Court, CT
Case/Reference No:                            Not Shown
Jurisdiction Served:                          Connecticut
Date Served on CSC:                           09/12/2019
Answer or Appearance Due:                     10/15/2019
Originally Served On:                         CT Department of Insurance on 09/10/2019
How Served:                                   Certified Mail
Sender Information:                           Kenneth A. Votre
                                              203-498-0065

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                 Case 3:19-cv-01598-KAD  . OF COMM-ECTICUT
                                    STA TF
                                        Document 1-1 Filed 10/10/19 Page 3 of 14
                             OFFICE OF INSURANCE COMMISSIONER
                                                       P.O. BOX 816
                                               HARTFORD, CT 06142-0816


     This is to certify that the foregoing is a copy of a process served upon me, a person in the office of the Insurance
Commissioner of Connecticut, designated by him, pursuant to the statute in such cases made and provided, as one upon
whom, in his absence, service of process may be made, upon an insurance company, corporation or association, with the
same force and effect as though made on such commissioner personally.


                 September 10, 2019                                                       9:31 am


                                                                                                                  ..—



                                                                                Insurance Commissioner




                                         STATE OF CONNECTICUT
                              OFFICE OF INSURANCE COMMISSIONER
                                                     P.O. BOX 816
                                                HARTFORD, CT 06142-0816
 ZURICH AMERICAN INS CO
 CORPORATION SERVICE CO
 50 WESTON ST
 HARTFORD CT 06120-1537




         Pursuant to the statute in such cases made and provided, I forward herewith
          a copy of the process served as set forth in the certificate thereto attached.

                                                                                    Respectfully yours,




                                                                                Insurance Commissioner
..
           ,
               Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 4 of 14
    SUMMONS - CIVIL
                                                                                                                                                                                        A
                                                              STATE OF CONNECTICUT
    JD-CaJ-1 Rev.416
    C.G:S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                          SUPERIOR COURT
    52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                            www jud.ct.gov              ~
    See other side for instructions
          X" if amount, legal interest or property in demand, not including interest and
~   ❑ costs is less than $2,500.
;     "X" if amount, legal interest or property in demand, not including interest and
    O costs is $2,500 or more.
    ❑ "X" if claiming other relief in addition to or in lieu of money or damages.

;TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
-this Summons and attached Complaint.
    Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code)          Telephone number of clerk         Return Date (Must be a Tuesday)
    (C.G.S. §§ 51-346, 51-350)                                                                                     (with area code)
    95 Washington St, Hartford, CT 06106                                                                           ( 860 ) 548-2700                   GG:TCA31M                M, 2 019
                                                                                                                                                              on             ~a -      76a~
    ❑X Judicial District                    GA                  At (rown in which writ is retumable) (C.G.S. §§ 51-346, 51-349)                      Case type code (See list on page 2)
    ❑    Housing Session               ❑ Number.                 Hartford                                                                             Major: C               Minor: 90
    For the Plaintiff(s) please enter the appearance of:
    Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      Juris number (to be entered byaffomeyonty)
; KENNETH A. VOTRE, ESQ. VOTRE & ASSOCIATES P.C. 90 GROVE STREET RIDGEFIELD CT 06877 422508
    Telephone number (with area code)                                        of Plaintiff. (If self-represented)
    ( 203 ) 498-0065                                              ir
    The attomey or law flnn appearing for the plaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10-13 (if agreed to)
    self-represented, agrees to accept papers (service) electronically in ❑  X    Yes       ❑ No              votrelaw@gmail.com
    this case under Section 10-13 of the Connecticut Practice Book.

    Number of Plaintiffs: 1                     Number of Defendants: 2                              ❑ Form JD-CV-2 attached for additional parties
         Parties             Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
          First            Name: PWALHEY PARTNERS, LLC                                                                                                                                      P,-01
         Plaintiff         Address: 475 NEWTOWN TURNPIKE, REDDING, CT, 06896
        Additional         Name:                                                                                                                                                            P-02
         Plaintiff         Address:

          First            Name: ZURICH INSURANCE AKA ZURICH AMERIC N INSURANCE CO. (ZURICH AMERICAN)                                                                                       D-01
        Defendant          Address: 1299 ZURICH WAY, SCHAUMBURG, IL, 60196 C/O. CONNECTICUT INSURANCE COMMISSIONER
        Additional         Name: 153 MARKET STREET HARTFORD' CT 06103                                                                                                                       D-02
        Defendant          Address:
        Additional         Name:                                                                                                                                                            D-03
        Defendant          Address:                                                                                               EST:
        Additional         Name:                                                                                                                                                            D-04
        Defendant          Address:

    Notice to Each Defendant                                                                                  CONNECTIC   M
                                                                                                                      I~rARSHAL
                                                                                                               HARTFORD C,t(~►~~,~y
  1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers s a                  claims that each plaintiff is making
     against you in this lawsuit.
: 2. To be notified of further proceedings, you or your attomey must file a form called an "Appearance" with the clerk of the above-named Court at the above
     Court address on or before the second day after the above Retum Date. The Retum Date is not a hearing date. You do not have to come to court on the
     Retum Date unless you receive a separate notice telling you to come to court.
  3. If you or your attomey do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
     obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
  4. If you believe that ydu have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
     insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
     library or on-line at www.jud.ct.gov under "Court Rules."
  5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Cierk of Court is not allowed to give advice on
     legof questions.
        y
  Sig                                                          Commissioner othe Name of Person Signing at Left                                 nara q ned
                                                               Superior Court                                                                                 ~
                                                                   ❑ AssistantClerk                   KENNETH A. VOTRE, ESQ.
   If his Summons is signed by a Clerk:                                                                                                                          For Court Use Only
  a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                          File Date
   b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
  c: The Clerk is not permitted to give any legal advice in connection with any lawsuit.
; d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
      in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



    I certify I have read and         Signed. (Self-Represented Plaintiff)                                                      Date                     Docket Number
    understand the above:                                                                                                       07/02/19
                                                                                          (Page 1 of 2)
                           Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 5 of 14
      Instructions
      1.T,ype or print legib/y,• sign summons.
      2. Prepare or photocopy a summons for each defendant.
      3. Attach the original summons to the original comp/aint, and attach a copy of the summons to each copy of the comp/aint. Also, if there are
    j    more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the origina/ and all copies of the comp/aint.
      4. After service has been made by a proper offrcer, file original papers and offfcer's retum with the clerk of court.
      5. Do not use this form for the fol/owing actions:                                                                                         "
       (a) Family matters (for examp/e divorce, child support,                             (t) Proceedings pertaining to arbitration
~          custody, paternity, and visitation matters)                                     (g) Any actions or proceedings in which an attachment,
;      (b) Summary Process actions                                                             garnishment or rep/evy is sought
 i     (c) Applications for change of name                                                 (h) Entry and Detainer proceedings
       (d) Probate appea/s                                                                 (i) Housing Code Enforcement actions
       (e) Administrative appea/s



                                                                                                   ADA NOTICE
                                                               The Judicial Branch of the State of Connecticut complies with the Americans with
                                                               Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                               the ADA, contact a court clerk or an ADA contact person listed at www jud.ct.gov/ADA.



     Case Type Codes
                        Codes                                                                                  Codes
; Major Description     Major/                    Minor Description                        Major Description   Major/                   Minor Description
                        Minor                                                                                  Mlnor
     Contracts           C 00     Construction - AII other                                 Property            P 00     Foreclosure
                         C 10     Construction - State and Local                                               P 10     Partition
                         C 20     Insurance Policy                                                             P 20     Qufet TitlelDischarge of Mortgage or Lien
                         C 30     Specific Performance                                                         P 30     Asset Forfeiture
                         C 40     Colleclions                                                                  P 90     AII other
                         C 90     AIl other
                                                                                           Torts (Other than   T 02     Defective Premises - Pdvate - Snow or Ice
     Eminent Domain      E 00,    State Highway Condemnation                               Vehicular)          T 03     Defective Premises - Private - Other
                         E 10     Redevelopment Condemnation                                                   T 11     Defective Premises - Public - Snow or Ice
                         E 20     Other State or Municipal Agencies                                            T 12     Defective Premises - Public - Other
i                        E 30     Public Utilities & Gas Transmission Companies                                T 20     Products Liability - Other than Vehicular
                         E 90     AII other                                                                    T 28     Malpractice - Medical
                                                                                                               T 29     Malpractice - Legal
     Miscellaneous       M 00     Injunction                                                                   T 30     Malpractice - AII other
                        M 10      Receivership                                                                 T 40     Assault and Battery
                        M 20      Mandamus                                                                     T 50     Defamation
                         M 30     Habeas Corpus (extradition, release from Penal                               T 61     Animals - Dog
                                  Institution)
                                                                                                               T 69     Animais - Other
                        M 40      Arbitration
                                                                                                               T 70     False Arrest
I                       M 50      Declaratory Judgment
                                                                                                               T 71     Fire Damage
                        M 63      Bar Discipline
                                                                                                               T 90     All other
                        M 66      Department of Labor Unemployment Compensation
                                  Enforcement
                                                                                           Vehicular Torts     V 01     Motor Vehicles' - Driver and/or Passenger(s) vs.
                        M 68      Bar Discipline - Inactive Status                                                      Driver(s)
                        M 70      Municipal Ordinance and Regulation Enforcement                               V 04     Motor Vehicles' - Pedestrian vs. Ddver
                        M 80      Foreign Civil Judgments - C.G.S. 52-604 & C.G.S.                             V 05     Motor Vehicles' - Property Damage only
                                  50a-30
                                                                                                               V 06     Motor Vehicle' - Products Liability Including Warranty
                        M 83      Small Claims Transfer to Regular pocket
                                                                                                               V 09     Motor Vehlcle' - All other
                        M 84      Foreign Protective Order
                                                                                                               V 10     Boats
                        M 90      AIl other
                                                                                                               V 20     Airplanes
     Housing             H 10     Housing - Retum of Security Deposit                                          V 30     Railroads
                         H 12     Housing - Rent and/or Damages                                                V 40     Snowmobiles
                         H 40     Housing - Audita Querela/Injunction                                          V 90     AII other
                         H 50     Housing -Administrative Appeal                                                        'Motor Vehicles include cars, trucks, motorcycles,
                         H 60     Housing - Municipal Enforcement                                                       and motor scooters.
i
                         H 90     Housing - AII Other
                                                                                           Wills, Estates      W 10     Construction of Wills and Trusts
                                                                                           and Trusts          W 90     AII other




JD-CV-1 Rev. 4-16 (Back/Page 2)
                                                                                   (Page 2 of 2)
'                                 _P~mt:Form~
i
            Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 6 of 14


RETURN DATE: October 15, 2019                                   SUPERIOR COURT

PWALHEY PARTNERS, LLC                                   :

                                                                JUDICIAL DISTRICT OF
vS.                                                     :       HARTFORD AT HARTFORD

ZURICH INSURANCE a/k/a
ZURICH AMERICAN INSURANCE CO                                    September 3, 2019


                                             COMPLAINT

COUNT ONE: BREACH OF CONTRACT

  1. The Plaintiff, PWALHEY PARTNERS, LLC, (herein "PWALHEY") is and was at all times

         relevant herein, a Connecticut Limited Liability Corporation having a principal place of

         business in Redding, Connecticut.

  2. The Defendant, ZURICH INSURANCE, (hereinafter "ZURICH") is a licensed and

         registered Insurance Company within the State of Connecticut with a registered place of

         business located at Rocky Hill, Connecticut.

      3. The Plaintiffs PWALHEY PARTNERS, LLC, hereinafter PWALHEY entered into an

         agreement to purchase liability coverage and property damage coverage on certain

         parcels of real property located at 769-785 Park Street Hartford, CT, from the Defendant

         ZURICH.

  4. On or about May 4, 2018, and in consideration of premiums paid, the Defendant issued

         to the Plaintiff a General Liability and Loss Insurance Policy (`hereinafter "Policy")

         bearing Policy Number BR11595644 to the Plaintiffs.

  5. Pursuant to the terms of the Policy, the Defendant agreed to pay for losses to the

        Plaintiff's two insured properties located at 769-773 Park Street (the 769 Property") and

         777-785 Park Street (the 777 Property"), Hartford, Connecticut.




                                                   1
              Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 7 of 14


        6. On or about July 25-27, 2018, while the Policy was in full force and effect, the Plaintiff, a

            covered entity/person under the Policy, sustained losses to both the 769 Property and

            777 Property.

        7. On or about July 25-27, 2018, the 769 Property and the 777 Property were severely

    i       damaged and/or destroyed due to weather conditions.

;       8. On or about July 25, 2018, the Defendant was duly notified by the Plaintiff of the loss by

           the Plaintiff.

        9. On or about July 27, 2018 Zurich Insurance sent PWALHEY PARTNERS LLC an initial

           acknowledgement of claim on their loss reported July 26, 2017 regarding losses to the

            769 and 777 Properties.
~
;       10. On or about July 27, 2018, Zurich Insurance conceded coverage on both claims relating

           to both the 769 and 777 Properties by representing that the losses would be paid.
    i
        11. The Defendant intentionally and repeatedly recklessly and negligently mislead the
    ;
            Plaintiffs with their representations in that ultimately the Defendant denied coverage.
i
!       12. After repeatedly recklessly and negligently misleading the PlaintifPs representatives to

            believe the 769 Property and 777 Property claims would be paid, Zurich took the new

            position that loss of the buildings was caused by the city of Hartford. Ignoring

           completely the fact that the storm damage caused the 769 Property to fail and the

;          demolition of the 769-building caused the 777 Property to be demolished.
i
        13. Thus, ZURICH, after conceding coverage, sent a denial of coverage letter of both the

           769 and 777 claims.

i       14. The Plaintiff immediately disputed the denial of the loss by ZURICH because the loss

           was specifically insured under the property loss provisions of the Policy.
~
        15. In the denial of letter ZURICH formally denied the PlaintifPs claim under the terms of the

            Insurance Policy.



                                                     Ki
              Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 8 of 14


        16. The Plaintiff demand of indemnification and ZURICH refused to appraise the loss and to

    i       pay the amount of the loss, communicating such in a letter dated July 5, 2018, all in

            breach of the Policy.

;       17. ZURICH stated to the Plaintiff that it was denying the loss in accordance with the

            Provisions of the Policy.

!       18. At all times herein mentioned, the Plaintiff was fully cooperative and compliant with all

           ZURICH requests for information in its investigation of the claim and has performed all of

           the conditions set forth in the policy regardless of the ZURICH'S cooperation or lack

~          thereof.

        19. Although the Plaintiff fully complied with all of its allegations under the Insurance

           Agreement, the Defendant refused°to pay the Plaintiff's claim.

        20. ZURICH failed and refused to perform its obligations under the Policy in that it has failed
'
           to pay fair, just and reasonable benefits representing the value of the total loss of the

            buildings and/or any improvements pursuant to the terms of its own policy, and has

           delaYed the resolution of this dispute.

,       21. To this day the Defendant has yet to tender payment for the losses under the Policy.

        22. The Defendant repeatedly failed and refused to perform the agreement and in particular

           that it failed to do the following:

               a. Tender the actual value of the loss of the 769 and 777 Properties under the

                   terms of the Policy; and

               b. Pay fair, just and reasonable benefits under the terms of the Policy; and

               c. Perform a reasonable and appropriate analysis of the claim using the appropriate

                   method of valuation as stated specifically in the Policy; and

               d. Promptly and cooperatively participate in the appraisal process as required by

                   the Policy.                   4



                                                      3
             Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 9 of 14

I
~      23. Although the Plaintiff fully performed its obligations under the Policy, the Defendant has

          neglected and refused to perform its obligations under the Policy thus depriving the

!         Plaintiff of its rights pursuant to the Policy.
!


~
;      24. As a result of the Defendant's actions and instructions, the Plaintiff has suffered the

          following losses and costs:

              a. Loss of the fair market value of the 769 and 777 properties;
I
              b. Loss of business expectancy related to 769 and 777 properties;

"             c. Loss of profits which would have been earned on the sale of the 769 and 777
,
                  properties; and

              d. Loss of monies expended to carrying the 769 and 777 properties.

    COUNT TWO: INSURANCE BAD FAITH

       1-24. Paragraphs 1-24 of the First Count are hereby incorporated by reference and made

              Paragraphs 1-24 of this the Second Count.

       25. On or about July 25, 2018, the ZURICH requested certain documentation concerning the

I         loss of the 769 Property and the 777 Property.

;      26. The Plaintiff informed ZURICH that the losses were due to weather conditions out of the

          Plaintiffs control resulting in total destruction of the 769 Property and 777 Property.

       27. On or about July 25, 2018, the Plaintiff provided repair invoices for each of the damaged

          buildings to ZURICH and ZURICH initially indicated $99,000 would be paid on the claim

          relating to improvements made to 769 Property and 777 Property immediately.

'      28. ZURICH intentionally, or in the alternative recklessfy with a design to mislead or deceive
~
          the Plaintiff, neglected and refused to fulfill its duties under the Policy which was not

'         prompted by an honest mistake as to Defendant's rights or duties. In particular, the
~
          ZURICH agreed to pay $99,000.00 for the losses on the 777 Property immediately and

          then they denied the claims as to both the 769 Property and the 777 Property.

                                                      4
          Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 10 of 14




i
I
    29. The Defendant has failed and refused to perform its obligations under the Policy in that it

       failed to do the following:
~
"            a. Pay fair, just and reasonable benefits;

             b. Perform an appropriate analysis of the PlaintifPs claim using an appropriate

'                method of valuation; and
,
;            C. Provide a reasonable basis to conclude that actual cash value is equivalent of
;
                 purchase price.

    30. As a result of Defendant's actions, the PlaintifP has suffered the following losses and costs:
~
;            a. Loss of the fair market value of the 769 Property and 777 Property;

             b. Loss of business expectancy and profitability of the 769 Property and 777 Property;

                and

             c. Attorneys fees and costs.


    COUNT THREE: CONNECTICUT UNFAIR INSURANCE ACT (CUIPA) and CONNECTICUT

    UNFAIR TRADE PRACTICE ACT (CUTPA)
i

    1-30. Paragraphs 1 through 30 of Count Two are hereby made Paragraphs 1-30 of Count

    Three.


    31. The Defendant's refusal to pay the proper claims under the Policy is a general business

       practice of the Defendant.

    32. The Defendant has engaged in the following acts with such frequency as to indicate a

       general business practice of the Defendant in that Defendant has the practice of failing to

       do the following:

             a. Failing to pay appropriate claims;

             b. Pay fair, just and reasonable benefits;

                                                  ~e
         Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 11 of 14


           c. Perform an appropriate analysis of insured's claims using the appropriate method
i
!              of valuation; and

'          d. Represent that the claims would be paid then later deny the claims.
;
    33. Defendant violated Conn. Gen. Stat. §38a-815, et seq. In particular, Defendant violated

       Conn. Gen. Stat. §38a-815(6) by engaging in an unfair business practice of failing to pay

       the claims.
~
    34. Defendant violated Conn. Gen. Stat. §38a-815(6) (d-h), CUIPA in particular because
i
;      Defendant:
~
           a. Refused to pay claims without conducting a reasonable investigation based on all

               available information;
i
           b. Failed to affirm or deny coverage of claims within a reasonable time after proof of

i              loss statements have been completed;

'          c. Did not attempt in good faith to effectuate prompt, fair and equitable settlement of

i              claims in which liability has become reasonably clear;

           d. Compel insureds to institute litigation to recover amounts due under an insurance
;
~              policy, and
i
           e. Failed to adhere to the terms of the Policy.

i   35. Defendant is an insurance business and provides insurance to business and individuals.

    36. Defendant's business actions with the Plaintiff were carried out in the course of its primary

       trade or commerce in Connecticut.

    37. Defendant has committed unfair and deceptive acts in violation of CUTPA, Conn. Gen.

       Stat. §42-100a, et seq., by violating the Connecticut Unfair Insurance Act (CUIPA), which

       is a per se violation of CUTPA.

    38. Defendant's practices are deceptive and violate CUTPA because Defendant's

       representation is likely to mislead Plaintiff and other consumers.



                                                  ~~
              Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 12 of 14


 ;      39. Plaintiff has suffered an ascertainable loss, in that the Defendant has failed to pay their

             insurance due the property covered within the insurance contract with the Defendant.
~
!    WHEREFORE, the Plaintiff claims the following damages:

        1.           Money Damages;
        2.           Costs;
        3.           Attorney's Fees;
!       4.           Punitive Damages Under CUIPA/CUPTA; and
~
        5.           Such additional relief as the Court may deem proper.

        Dated this 3 September 2019.
 j                                                       THE PLAINTIFF,
                                                         PWALHEY
                                                              ~   PARTNERS LLC


                                                         ByU
'                                                        Ken eth A. Votre ( 0    1)
                                                         Votre & Associates, P.C. (42 0
                                               '         90 Grove Street, Suite 209
 ~                                                       Ridgefield, CT 06877
!                                                        Tel: 203-498-0065
                                                         Fax: 203-821-3595
'                                                        votrelaw _,gmail.com




                                                                ~4 R~-~,FS




                                                    7
        Case 3:19-cv-01598-KAD Document 1-1 Filed 10/10/19 Page 13 of 14



RETURN DATE: October 15, 2019                     :       SUPERIOR COURT

PWALHEY PARTNERS, LLC                                     JUDICIAL DISTRICT OF

                                                  :       HARTFORD
VS.                                               :       AT HARTFORD

ZURICH INSURANCE a/k/a                            :
ZURICH AMERICAN INSURANCE CO.                     :       September 3, 2019



                          STATEMENT OF AMOUNT IN DEMAND

      The amount in demand is greater than $15,000.00, exclusive of interest and costs of suit.



                                                  THE PLAINTIFF,
                                                  P AL EY PARTNERS LLC



                                                  B.
                                                  Kenneth A. Votre (302341)
                                                  Votre & Associates, P.C. (422508)
                                                  90 Grove Street
                                                  Suite 209
                                                  Ridgefield, CT 06877
                                                  Tel: 203-498-0065
                                                  Fax: 203-438-4202
                                                  votrelaw(a~gmail.com




                                                      TR FFsT.
                                              coHN            COpy
                                                NAqTF
                                                   FC ~
                                                     O4.




                                              8
$TATE OF CONNECTICtJT
                                                 ' USPS CERTIFIED MAIL
               Case 3:19-cv-01598-KAD
tNSURANCE DEPAR'f'MENT                  Document 1-1   Filed 10/10/19 Page 14 NEOPOST
                                                                              of 14                         FnzsT-ans~
   -   P.O. BOX a1C7   ...       ~        ~~
                                                                                               09t1a/2Ut9
kiAf~TFORD; CT 06142-0616                                                                      ~
                                                                                               • $046.
                                                                                                     ZIP 06
                                                                                               ~ 041M11   45
                                                                 9214 8901 9403 8389 5324 53




                                        ZURICH AMERICAN INS CO
                                        CORPORATION SERVICE CO
                             -          50 WESTON ST
                                        HARTFORD Cf 06120-1537




  AP
